Citation Nr: 0512221	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-30 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic sinusitis, and 
upon reopening, entitlement to service connection for chronic 
sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's application to reopen 
a claim for service connection for sinusitis.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's application to reopen a claim for service 
connection for sinusitis was previously denied in a June 1991 
RO decision, of which the veteran was notified during that 
same month and which the veteran did not timely appeal.  

3.  Evidence received since the June 1991 decision, which was 
not previously of record, and which is not cumulative of 
other evidence of record, raises a reasonable possibility of 
substantiating the veteran's claim.

4.  Chronic sinusitis was first manifested during the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The June 1991 RO decision that did not reopen the claim 
for service connection for chronic sinusitis is final.  
38 C.F.R. § 3.104 (2004).

2.  New and material evidence has been received to reopen a 
claim for service connection for chronic sinusitis.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).


3.  Chronic sinusitis was incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for sinusitis.  He first applied for service connection for 
this disorder in November 1971.  His claim was initially 
denied by the RO in April 1972.  On several occasions since 
then he has applied to reopen this claim; each time the 
application has been denied.  The Board denied service 
connection for chronic sinusitis in 1987.  The most recent 
final decision concerning this claim is a June 1991 RO 
decision, which the veteran did not appeal and which found 
that new and material evidence had not been received to 
reopen the claim.  See 38 U.S.C.A. § 7105 (West 2002).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in May 
2003.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Very briefly, the evidence before the VA at the time of the 
prior final RO and Board decisions consisted of the veteran's 
service medical records, post-service medical records, a 
statement from a private physician indicating that he had 
treated the veteran, and the veteran's own statements.

The RO found that while the veteran had submitted new 
evidence in support of his claim, the new evidence was not 
material in that it did not relate any current sinus 
condition with the sinus condition he experienced in service, 
and his application to reopen the claim was denied.

After the denial of this application to reopen his claim for 
service connection, the veteran again sought to reopen the 
claim in May 2003.  Evidence received since the last final RO 
decision is not cumulative of other evidence of record and 
raises a reasonable possibility of substantiating the 
veteran's claim.

In April 2003, the veteran underwent VA X-ray examination of 
his sinuses.  The radiology report included a statement 
indicating that the veteran's clinical history included 
chronic sinusitis, chronic nasal congestion, and postnasal 
drip.  The examination findings showed minimal mucoperiosteal 
wall thickening along the left maxillary antrum.  No fluid 
levels were shown.  Frontal, ethmoid, and sphenoid sinuses 
were clear.  There was deviation of the nasal septum towards 
the right side.  The impression was minimal maxillary antrum 
sinusitis changes and deviation of the nasal septum towards 
the right side.  This was considered a minor abnormality.  

Given that some sinus abnormality of a chronic nature was 
noted on examination in April 2003, the Board concludes that 
a question is raised as to a possible relationship between 
the veteran's current chronic sinusitis and the chronic 
sinusitis noted during service.  Previous decisions denying 
the veteran's applications to reopen his claim have rested on 
the acute quality of his diagnosis.  Because new evidence of 
chronicity has been submitted, the X-ray examination report 
is considered evidence that is both new and material.  This 
evidence is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.303.  Thus, the claim for service connection is 
reopened, and will be addressed on a de novo basis.  See 
Manio, supra.

In light of the favorable disposition, the Board finds no 
prejudice to the veteran by proceeding with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board now turns to the merits of the veteran's claim.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Evidence of a chronic condition must be 
medical, unless it relates to a condition or symptoms for 
which lay observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

Service connection requires: (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

As to the reopened claim for service connection for 
sinusitis, the veteran's service medical records show that he 
was treated for sinusitis on several occasions.  The first 
record of treatment for sinusitis is dated in September 1952, 
at which time, the veteran was diagnosed with acute sinusitis 
of the left frontal sinus.  The examination report noted that 
both the frontal and maxillary sinuses were "hazy."  The 
veteran was admitted to the Army hospital, where he underwent 
treatment for approximately two weeks.  The treating examiner 
noted that while the veteran complained of worsening 
symptoms, his sinuses appeared to be clear just two days 
after being admitted.  Upon review of the X-ray examination 
of his sinuses approximately two weeks after admission, it 
was determined that the results were negative and he was fit 
for return to duty.  The Board notes that the X-ray report 
itself states, "[e]xamination of the sinuses reveals a 
density of the left antrum with a slight haziness of the 
ethmoids suggestive of sinusitis."


The veteran was treated for headaches on January 17 and 
January 22, 1953, after complaining of sinus trouble.  On 
examination, his nasal passages were found to be normal.  On 
January 29, 1953, the veteran was referred for an ear, nose 
and throat evaluation on the basis of a one-year history of 
chronic sinusitis and frontal headaches.  No obstruction, 
swelling, or inflammation was noted on examination, and sinus 
X-rays were negative.  He was diagnosed with chronic frontal 
sinusitis.  In late January 1953, the veteran's physical 
profile was revised from Category 1 to Category 3, due to 
chronic sinusitis.  He was deemed unfit to return to full 
duty.  Specifically, he was determined unfit for exposure to 
cold or wetness.  This limitation was considered to be 
permanent.  On February 10, 1953, he again complained of a 
headache, which was found to be caused by sinusitis.  The 
diagnosis was non-purulent, chronic, frontal sinusitis.  
Finally, the veteran was treated for a period of three days 
in April 1953 for non-purulent, chronic, frontal sinusitis.  
Upon physical examination in June 1953, no pathology was 
found.  The veteran's separation examination, dated in August 
1953, was negative for any indication of a sinus condition.

Post-service VA treatment records dated from March 1986 to 
May 1991 indicate that the veteran received treatment for 
chronic sinusitis on several occasions.  On an initial visit 
in March 1986, the veteran complained of persistent postnasal 
drip.  It was noted that he had a history of recurrent 
sinusitis.  The diagnosis was chronic sinusitis with 
postnasal drip.  Later, in January 1987, the veteran was also 
diagnosed with chronic pharyngitis.

As noted above, the veteran continued to receive VA treatment 
for his chronic sinusitis, and as late as April 2003, his X-
ray results indicate that he has sinusitis of a chronic 
nature.  Moreover, there are commonalities between the recent 
X-ray findings and those in service, especially in terms of 
the specific locations of the sinusitis, both then and now.  
Given that there was a diagnosis of chronic sinusitis in 
service, and that the veteran has a current diagnosis of 
chronic sinusitis, which is traceable, by medical evidence, 
to active service, the Board finds, with application of the 
benefit-of-the-doubt doctrine, that chronic sinusitis first 
manifested in the veteran's active service.  38 U.S.C.A. 
§ 5107(b) (2004).  The veteran is thus entitled to service 
connection for his sinusitis.


The Board also finds that the VA has complied with all extant 
laws and regulations governing the duty to notify and to 
assist a claimant.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In light of the favorable disposition to the 
veteran, no further discussion of the VCAA is necessary.


ORDER

The claim for service connection is reopened, and service 
connection for sinusitis is granted. 



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


